Exhibit 10.2

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
            , 2012, by and among (i) Cell Therapeutics, Inc., a Washington
corporation (the “Company”), (ii) S*BIO Pte Ltd., a Singapore private limited
company (the “Initial Holder”), and (iii) each person or entity that
subsequently becomes a party to this Agreement pursuant to, and in accordance
with, the provisions of Section 12 hereof (collectively, the “Holder Permitted
Transferees,” and each individually, a “Holder Permitted Transferee”).

WHEREAS, pursuant to the terms and conditions set forth in that certain Asset
Purchase Agreement, dated of even date herewith, between the Company and the
Initial Holder (the “Asset Purchase Agreement”), the Initial Holder has agreed
to sell to the Company, and the Company has agreed to purchase from the Initial
Holder certain assets and assume from the Initial Holder certain liabilities in
exchange for consideration payable in (i) cash and (ii) shares of the Company’s
Series [    ] Preferred Stock (the “Preferred Shares”), all upon the terms and
conditions set forth in the Asset Purchase Agreement.

WHEREAS, the terms of the Asset Purchase Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder, for the
Company and the Initial Holder to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

1. Definitions. The following terms shall have the meanings provided therefor
below or elsewhere in this Agreement as described below:

“Agreement” has the meaning set forth in the Preamble.

“Asset Purchase Agreement” has the meaning set forth in the Preamble.

“Blackout Period” has the meaning set forth in Section 4.1.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York are authorized or obligated by law or executive order to
close.

“Closing” and “Closing Date” have the meanings set forth in the Asset Purchase
Agreement.

“Company” has the meaning set forth in the Preamble.

“Confidential Information” has the meaning set forth in Section 13.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

“Holder Indemnified Person” has the meaning set forth in Section 9.1.

“Holder Permitted Transferee” and “Holder Permitted Transferees” have the
meanings set forth in the Preamble.

“Holders” means, collectively, the Initial Holder and the Holder Permitted
Transferees; provided, however, that the term “Holders” shall not include the
Initial Holder or any of the Holder Permitted Transferees if such Holder ceases
to own or hold any Preferred Shares.

“Initial Holder” has the meaning set forth in the Preamble.

“Loss” has the meaning set forth in Section 9.1.

“Mandatory Registration Termination Date” has the meaning set forth in
Section 3.2.

“Majority Holders” means, at the relevant time of reference thereto, those
Holders holding more than fifty percent (50%) of the Registrable Shares held by
all of the Holders.

“Preferred Shares” has the meaning set forth in the Preamble.

“Qualifying Holder” has the meaning set forth in Section 12.

“Registrable Shares” means any shares of common stock of the Company issuable
upon conversion of the Preferred Shares.

“Registration Statement” has the meaning set forth in Section 3.1.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

“Suspension Period” has the meaning set forth in Section 11.

2. Effectiveness; Termination. This Agreement shall become effective and legally
binding only if the Closing occurs. This Agreement shall terminate and be of no
further force and effect, automatically and without any action being required of
any party hereto, upon the termination of the Asset Purchase Agreement.

3. Mandatory Registration.

3.1. Within thirty (30) calendar days after the Closing Date, the Company will
prepare and file with the SEC a registration statement on Form S-3, or any other
available form if the Company is not eligible to use Form S-3, for the purpose
of registering under the Securities Act all of the Registrable Shares for resale
by, and for the account of, the Holders as selling stockholders thereunder (the
“Registration Statement”). The Registration Statement shall permit

 

2



--------------------------------------------------------------------------------

the Holders to offer and sell, on a delayed or continuous basis pursuant to Rule
415 under the Securities Act, any or all of the Registrable Shares. The Company
agrees to use commercially reasonable efforts to cause the Registration
Statement to become effective as soon as practicable after the filing thereof,
and in no event later than ninety (90) calendar days following the Closing Date.
The Registration Statement filed pursuant to this Section 3.1 (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to each Holder and its counsel prior to
its filing or other submission.

3.2. The Company shall be required to keep the Registration Statement effective
until such date that is the earlier of (i) the date as of which all of the
Holders may sell all of the Registrable Shares to the public without restriction
pursuant to Rule 144(b)(1) (or the successor rule thereto) promulgated under the
Securities Act, (ii) the date when all of the Registrable Shares registered
thereunder shall have been sold pursuant to the Registration Statement or Rule
144, or (iii) the one-year anniversary of the Closing Date (such date is
referred to herein as the “Mandatory Registration Termination Date”).
Thereafter, the Company shall be entitled to withdraw the Registration Statement
and the Holders shall have no further right to offer or sell any of the
Registrable Shares pursuant to the Registration Statement (or any prospectus
relating thereto). The offer and sale of the Registrable Shares pursuant to the
Registration Statement shall not be underwritten.

3.3. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company, other than holders of the Registrable Shares, to
include any of their securities in the Registration Statement under Section 3.1
hereof or any amendment or supplement thereto without the consent of the
Holders. In addition, the Company shall not offer any securities for its own
account or the account of others in the Registration Statement under Section 3.1
hereof or any amendment or supplement thereto without the consent of the
Holders; provided, however, that the Company at all times reserves the right to
provide registration rights, pursuant to a separate registration statement, to
the holders of any securities of the Company.

4. Filings, Etc.

4.1. The Company shall prepare and file the Registration Statement as required
pursuant to Section 3.1 hereof, and shall use commercially reasonable efforts to
have the Registration Statement declared effective as soon as practicable, and
in any event no later than ninety (90) calendar days following the Closing Date.
The Company shall notify the Holders by facsimile or e-mail (as provided by
Holders) as promptly as practicable, and in any event, within twenty-four
(24) hours, after the Registration Statement is declared effective and shall
simultaneously provide the Holders with copies of any related prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby.

5. Obligations of the Company. In connection with the Company’s obligation under
Sections 3 and 4 hereof to file the Registration Statement with the SEC and to
use commercially reasonable efforts to cause the Registration Statement to
become effective as soon as practicable, the Company shall, as expeditiously as
reasonably possible:

5.1. Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Shares covered by the Registration Statement;

 

3



--------------------------------------------------------------------------------

5.2. Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents (including, without limitation, prospectus
amendments and supplements as are prepared by the Company in accordance with
Section 5.1 above) as the Holders may reasonably request in order to facilitate
the disposition of such Holders’ Registrable Shares;

5.3. Notify the Holders, at any time when a prospectus relating to the
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the prospectus included in or
relating to the Registration Statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading; and, thereafter, the Company will promptly prepare (and, when
completed, give notice to each Holder) a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Shares, such prospectus will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading; upon such notification by the Company, the Holders will not
offer or sell Registrable Shares until the Company has notified the Holders that
it has prepared a supplement or amendment to such prospectus and delivered
copies of such supplement or amendment to the Holders (it being understood and
agreed by the Company that the foregoing clause shall in no way diminish or
otherwise impair the Company’s obligation to promptly prepare a prospectus
amendment or supplement as above provided in this Section 5.3 and deliver copies
of same as above provided in Section 5.2 hereof);

5.4. Promptly respond to any and all comments received from the SEC, with a view
towards causing the Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as practicable, and file an acceleration
request as soon as practicable, but no later than five (5) business days,
following the resolution or clearance of all SEC comments or, if applicable,
notification by the SEC that any such Registration Statement or any amendment
thereto will not be subject to review;

5.5. Use commercially reasonable efforts to register and qualify the Registrable
Shares covered by the Registration Statement under such other securities or Blue
Sky laws of such states where such registration and/or qualification is required
as shall be reasonably requested by a Holder, provided that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, and provided further that (notwithstanding anything in
this Agreement to the contrary with respect to the bearing of expenses) if any
jurisdiction in which any of such Registrable Shares shall be qualified shall
require that expenses incurred in connection with the qualification therein of
any such Registrable Shares be borne by the Holders, then the Holders shall, to
the extent required by such jurisdiction, pay their pro rata share of such
qualification expenses;

5.6. Subject to the terms and conditions of this Agreement, use commercially
reasonable efforts to (i) prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement, or the suspension of
the qualification of any of the

 

4



--------------------------------------------------------------------------------

Registrable Shares for sale in any jurisdiction in the United States, and
(ii) if such an order or suspension is issued, obtain the withdrawal of such
order or suspension at the earliest practicable moment and notify each holder of
Registrable Shares of the issuance of such order and the resolution thereof or
its receipt of notice of the initiation or threat of any proceeding such
purpose;

5.7. Permit a single firm of counsel designated by the Holders to review the
Registration Statement and all amendments and supplements thereto (as well as
all requests for acceleration or effectiveness thereof), at Holders’ own cost, a
reasonable period of time prior to their filing with the SEC (not less than five
(5) business days) and use commercially reasonable efforts to reflect in such
documents any comments as such counsel may reasonably propose (so long as such
comments are provided to the Company at least (2) business days prior to the
expected filing date) and will not request acceleration of such Registration
Statement without prior notice to such counsel;

5.8. Use commercially reasonable efforts to cause all the Registrable Shares
covered by the Registration Statement to be listed on the NASDAQ National
Market, or such other securities exchange on which the Company’s common stock is
then listed; and

5.9. Comply with all requirements of the Financial Industry Regulatory
Authority, Inc. with regard to the issuance of the Registrable Shares and the
listing thereof on the NASDAQ National Market, and engage a transfer agent and
registrar to maintain the Company’s stock ledger for all Registrable Shares
covered by the Registration Statement not later than the effective date of the
Registration Statement.

6. Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Agreement that the Holders shall
furnish to the Company such information regarding them and the securities held
by them as the Company shall reasonably request and as shall be required in
order to effect any registration by the Company pursuant to this Agreement. Each
Holder shall promptly notify the Company of any changes in the information
furnished to the Company.

7. Expenses of Registration. All expenses incurred by the Company in connection
with the registration of the Registrable Shares pursuant to this Agreement,
including, without limitation, all registration and qualification and filing
fees, printing, and fees and disbursements of counsel for the Company, shall be
borne by the Company. Any expenses incurred by a Holder, including, without
limitation, fees and disbursements of counsel for such Holder or any brokerage
and other selling commissions and discounts shall be borne by such Holder.

8. Delay of Registration. The Holders shall not take any action to restrain,
enjoin or otherwise delay any registration as the result of any controversy
which might arise with respect to the interpretation or implementation of this
Agreement. In the event such a delay occurs, the dates by which the Registration
Statement is required to be filed and become effective pursuant to this
Agreement shall be extended by the same number of days of such delay.

 

5



--------------------------------------------------------------------------------

9. Indemnification.

9.1. The Company will indemnify and hold harmless each Holder and each person
who controls each Holder within the meaning of the Securities Act or the
Exchange Act, if any (in each case, a “Holder Indemnified Person”) against any
loss, claim, damage or liability (“Loss”), to which such Holder Indemnified
Person may become subject under the Securities Act or otherwise, insofar as such
Loss arises out of or is based upon (i) any untrue or alleged untrue statement
of any material fact contained in the Registration Statement, in any preliminary
prospectus or final prospectus relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, or (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; provided, however, that the indemnity agreement
contained in this Section 9.1 shall not apply to amounts paid in settlement of
any such Loss if such settlement is effected without the consent of the Company,
nor shall the Company be liable in any such case for any such Loss to the extent
that it arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in connection with the
Registration Statement, any preliminary prospectus or final prospectus relating
thereto or any amendments or supplements to the Registration Statement or any
such preliminary prospectus or final prospectus, in reliance upon and in
conformity with written information furnished expressly for use in connection
with the Registration Statement or any such preliminary prospectus or final
prospectus by a Holder, any underwriter for such Holder or controlling person
with respect to such Holder, or any breach by any Holder of this Agreement or
the Asset Purchase Agreement, related to the failure of such Holder to comply
with the covenants and agreements contained in this Agreement or the Asset
Purchase Agreement respecting sales of the Preferred Shares.

9.2. Each Holder will severally and not jointly indemnify and hold harmless the
Company, each of its directors, each of its officers who have signed the
Registration Statement, each person, if any, who controls the Company within the
meaning of the Securities Act, and all other Holders against any Loss to which
the Company or any such director, officer, controlling person, or such other
Holder may become subject to, under the Securities Act or otherwise, insofar as
such Loss arises out of or is based upon any untrue or alleged untrue statement
of any material fact contained in the Registration Statement or any preliminary
prospectus or final prospectus, relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent and only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, in any preliminary prospectus or final prospectus relating thereto or
in any amendments or supplements to the Registration Statement or any such
preliminary prospectus or final prospectus, in reliance upon and in conformity
with written information furnished by the Holder expressly for use in connection
with the Registration Statement, or any preliminary prospectus or final
prospectus; and provided, further, however, that the indemnity agreement
contained in this Section 9.2 shall not apply to amounts paid in settlement of
any such Loss if such settlement is effected without the consent of those
Holder(s) against which the request for indemnity is being made.

9.3. Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to

 

6



--------------------------------------------------------------------------------

be made against any indemnifying party under this Section 9, notify the
indemnifying party in writing of the commencement thereof and the indemnifying
party shall have the right to participate in and, to the extent the indemnifying
party desires, jointly with any other indemnifying party similarly noticed, to
assume at its expense the defense thereof with counsel mutually satisfactory to
the indemnifying parties and the indemnified parties. In the event that the
indemnifying party assumes any such defense, the indemnified party may
participate in such defense with its own counsel and at its own expense,
provided, however, that the counsel for the indemnifying party shall act as lead
counsel in all matters pertaining to such defense or settlement of such claim.
The failure to notify an indemnifying party promptly of the commencement of any
such action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 9, except to the extent the indemnifying
party is actually prejudiced in its ability to defend such action.

9.4. If the indemnification provided for in this Section 9 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Loss referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such Loss as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

10. Reports Under The Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Holders to sell the Preferred Shares to the
public without registration until the Mandatory Registration Termination Date,
the Company agrees to use commercially reasonable efforts: (i) to make and keep
public information available as those terms are understood in Rule 144, (ii) to
file with the SEC in a timely manner all reports and other documents required to
be filed by an issuer of securities registered under the Securities Act or the
Exchange Act, (iii) as long as any Holder owns any Preferred Shares, to furnish
in writing upon such Holder’s request a written statement by the Company that it
has complied with the reporting requirements of Rule 144 and of the Securities
Act and the Exchange Act, and (iv) undertake any additional actions reasonably
necessary to maintain the availability of the Registration Statement or the use
of Rule 144.

11. Suspension. Notwithstanding anything in this Agreement to the contrary, if
the Company shall furnish to the Holders a certificate signed by the President
or Chief Executive Officer of the Company stating that the Board has made the
good faith determination (i) that continued use by the Holders of the
Registration Statement for purposes of effecting offers or sales of Registrable
Shares pursuant thereto would require, under the Securities Act, premature
disclosure in the Registration Statement (or the prospectus relating thereto) of
material, nonpublic information concerning the Company, its business or
prospects or any proposed material transaction involving the Company, (ii) that
such premature disclosure would be materially adverse to the Company, its
business or prospects or any such proposed material

 

7



--------------------------------------------------------------------------------

transaction or would make the successful consummation by the Company of any such
material transaction significantly less likely and (iii) that it is therefore
essential to suspend the use by the Holders of such Registration Statement (and
the prospectus relating thereto) for purposes of effecting offers or sales of
Registrable Shares pursuant thereto, then the right of the Holders to use the
Registration Statement (and the prospectus relating thereto) for purposes of
effecting offers or sales of Registrable Shares pursuant thereto shall be
suspended for a period (the “Suspension Period”) of not more than forty-five
(45) days after delivery by the Company of the certificate referred to above in
this Section 11; provided that the Company shall be entitled to no more than two
(2) such Suspension Periods during any twelve (12) month period. During the
Suspension Period, none of the Holders shall offer or sell any Registrable
Shares pursuant to or in reliance upon the Registration Statement (or the
prospectus relating thereto). The Company shall use commercially reasonable
efforts to terminate any Suspension Period as promptly as practicable.

12. Transfer of Registration Rights. None of the rights of any Holder under this
Agreement shall be transferred or assigned to any person unless (i) such person
is a Qualifying Holder (as defined below), and (ii) such person agrees to become
a party to, and bound by, all of the terms and conditions of, this Agreement by
duly executing and delivering to the Company an Instrument of Adherence in the
form attached as Exhibit A hereto. For purposes of this Section 12, the term
“Qualifying Holder” shall mean, with respect to any Holder, (a) any corporation,
partnership controlling, controlled by, or under common control with, such
Holder or any partner thereof, or (b) any other direct transferee from such
Holder of at least 25% of those Registrable Shares held by such Holder. None of
the rights of any Holder under this Agreement shall be transferred or assigned
to any Person (including, without limitation, a Qualifying Holder) that acquires
Registrable Shares in the event that and to the extent that such Person is
eligible to immediately resell such Registrable Shares pursuant to Rule
144(b)(1) of the Securities Act or any other exemption from the registration
provisions of the Securities Act. After any transfer in accordance with this
Section 12, the rights and obligations of a Holder as to any transferred
Registrable Shares shall be the rights and obligations of the Holder Permitted
Transferee holding such Registrable Shares.

13. Confidentiality of Records. Each Holder agrees not to disclose any material
non-public information provided by the Company in connection with a registration
(including, without limitation, the contemplated filing and timing of filing of
a Registration Statement).

14. Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.

15. Miscellaneous.

15.1. This Agreement may not be amended, modified or terminated, and no rights
or provisions may be waived, except with the written consent of the Majority
Holders and the Company.

15.2. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors or assigns, provided that the terms and conditions
of Section 12 hereof are satisfied.

 

8



--------------------------------------------------------------------------------

15.3. This Agreement shall be binding upon and inure to the benefit of any
transferee of any of the Preferred Shares provided that the terms and conditions
of Section 12 hereof are satisfied. Notwithstanding anything in this Agreement
to the contrary, if at any time any Holder shall cease to own any Preferred
Shares, all of such Holder’s rights under this Agreement shall immediately
terminate.

15.4. All notices and communications hereunder shall be deemed to have been duly
given and made if in writing and if served by personal delivery upon the party
for whom it is intended or delivered by registered or certified mail, return
receipt requested, or if sent by facsimile or email, provided that the facsimile
or email is promptly confirmed by telephone confirmation thereof, to the person
at the address set forth below, or such other address as may be designated in
writing hereafter, in the same manner, by such person:

If to the Company:

Cell Therapeutics, Inc.

501 Elliott Avenue West, Suite 400

Seattle, Washington 98119

Telephone: (202) 282-7100

Facsimile:

Email: **

Attention: James A. Bianco, M.D., Chief Executive Officer

with a copy to:

O’Melveny & Myers LLP

Two Embarcadero Center

San Francisco, CA 94111-3823

Telephone: (415) 984-8700

Facsimile: (415) 984-8701

Email: **

Attn: C. Brophy Christensen, Esq. and Eric Sibbitt, Esq.

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

If to the Initial Holder:

S*BIO Pte Ltd.

c/o EDBI

250 North Bridge Rd #28-00 Raffles City Tower

Singapore 179101

Telephone: +65 6832 6326

Facsimile: +65 6832 6838

Email: **

Attention: Heng Tong Choo

with a copy to counsel, provided that such copy shall not constitute legal
notice to the Initial Holder:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Telephone: +1 (858) 550-6000

Facsimile: +1 (858) 550-6420

Email: **

Attention: Jane K. Adams

15.5. Any person may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

15.6. The parties acknowledge and agree that in the event of any breach of this
Agreement, remedies at law may be inadequate, and each of the parties hereto
shall be entitled to seek specific performance of the obligations of the other
parties hereto and such appropriate injunctive relief as may be granted by a
court of competent jurisdiction, without the necessity of showing economic loss
and without any bond or other security being required.

15.7. This Agreement may be executed in a number of counterparts, any of which
together shall for all purposes constitute one Agreement, binding on all the
parties hereto notwithstanding that all such parties have not signed the same
counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature pages to this Registration Rights Agreement to be duly executed as of
the day and year first above written.

 

CELL THERAPEUTICS, INC.

 

Name: Title:

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature pages to this Registration Rights Agreement to be duly executed as of
the day and year first above written.

 

S*BIO PTE LTD.

 

Name: Title:

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Instrument of Adherence

Reference is hereby made to that certain Registration Rights Agreement, dated as
of             , 2012, among Cell Therapeutics, Inc., a Washington corporation
(the “Company”), the Initial Holder and the Holder Permitted Transferees, as
amended and in effect from time to time (the “Registration Rights Agreement”).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Registration Rights Agreement.

The undersigned, in order to become the owner or holder of [            ] shares
of Series [    ] Preferred Stock (the “Preferred Stock”) or shares of common
stock of the Company issuable upon conversion of the Preferred Stock
(collectively, “Subject Securities”), of the Company, hereby agrees that, from
and after the date hereof, the undersigned has become a party to the
Registration Rights Agreement in the capacity of a Holder Permitted Transferee,
and is entitled to all of the benefits under, and is subject to all of the
obligations, restrictions and limitations set forth in, the Registration Rights
Agreement that are applicable to Holder Permitted Transferees. The notice
information for purposes of the Registration Rights Agreement is provided below.
This Instrument of Adherence shall take effect and shall become a part of the
Registration Rights Agreement immediately upon execution.

Executed as of the date set forth below under the laws of California.

 

Signature:  

 

 

Name:

   

Title:

   

Telephone:

   

Facsimile:

   

Email:

   

Attention:

 

 

Accepted: CELL THERAPEUTICS, INC. By:  

 

  Name   Title Date:             , 2012

Exhibit A to Registration Rights Agreement

 

A-1